423 F.2d 1361
Harry BONAR and Irma Bonar, Appellants,v.John R. HOPKINS v. Valetta N. INCLAN and Larry Inclan.
No. 17993.
United States Court of Appeals, Third Circuit.
Argued Dec. 18, 1969.Decided March 9, 1970.

William S. Hays, Pittsburgh, Pa., (John T. Madden, Gall & Madden, Moundsville, W. Va., on the brief), for appellants.
John David Rhodes, Thomson, Rhodes & Grigsby, Pettsburgh, Pa., for appellee.
Before McLAUGHLIN, FREEDMAN and ADAMS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This case involves the effect of a release given by the injured parties in an automobile collision.  The accident occurred in Pennsylvania and the release executed by the plaintiffs, who were guests in one of the automobiles, specifically released the host driver by name 'and all other persons, firms or corporations.'  The plaintiffs and the host driver are residents of West Virginia, where the release was executed.


2
The plaintiffs later sued the defendant, the driver of the other car involved in the accident, and he named as third party defendants the host driver and her husband who owned the car.  When they pleaded the release, the defendant amended his answer and pleaded the release as a defense to the plaintiffs' claim against him.  The district court entered summary judgment against the plaintiffs.1


3
The question for decision is whether under the appropriate law, if there is any difference between the law of Pennsylvania and West Virginia, the release should be construed as running in favor of the defendant and thus discharging him from liability to the plaintiffs.


4
Our review of the arguments presented leads us to the conclusion that the decision of the district court is correct.


5
The judgment of the district court will be affirmed.



1
 311 F.Supp. 130 (W.D.Pa.1969)